— In an action, inter alia, to enjoin the defendants from using their property in violation of Town of Brookhaven Code § 30-183 (A) (since renum § 30-140 [B]) the Town of Brookhaven appeals from an order of the Supreme Court, Suffolk County (Jones, J.), entered April 18, 1988, which granted the defendants’ motion for summary judgment.
Ordered that the order is affirmed, with costs (see, Town of Brookhaven v Ronkoma Realty Corp., 154 AD2d 665 [decided herewith]). Thompson, J. P., Brown, Kunzeman and Rubin, JJ., concur.